DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claims 14, 15 and 19-20 are objected to because of the following informalities:  
In claim 14, line 11, change “a first control code signal” to “the first control code signal”. Examiner notes claim 11 recites “a first control code signal” in line 10.
In claim 15, line 11, change “a second control code signal” to “the second control code signal”. Examiner notes claim 11 recites “a second control code signal” in line 20.
In claim 19, line 11, change “a first control code signal” to “the first control code signal”. Examiner notes claim 16 recites “a first control code signal” in line 9.
In claim 20, line 11, change “a second control code signal” to “the second control code signal”. Examiner notes claim 16 recites “a second control code signal” in lines 17-18.
Appropriate correction is required.

Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/12/2022. 
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Meanwhile, it appears that, in Shimamura, comparators 40 shown in FIG. 7A correspond to the claimed first and second posterior comparators. See paragraphs [0064] and [0065] of Shimamura. However, Shimamura does not disclose or imply generating first and second anterior comparison signals under the same comparison precondition. Referring to FIGS. 6B and 6C of Shimamura, it appears that Shimamura merely discloses the comparators 40 (corresponding to the claimed first and second posterior comparators) generate comparison signals under different comparison preconditions. See paragraphs [0056]-[0062] of Shimamura. 
Thus, Shimamura fails to teach at least a first anterior comparator suitable for generating a first anterior comparison signal under a comparison precondition based on a first pixel signal and a ramp signal; and a second anterior comparator suitable for generating a second anterior comparison signal under the comparison precondition based on a second pixel signal and the ramp signal, as discussed for claim 1. 
Furthermore, Kim, although not applied in rejecting the above quoted features of claim 1, fails to make up for the deficiencies o Shimamura, as Kim is silent as to the 
Thus, Kim fails to teach at least a first anterior comparator suitable for generating a first anterior comparison signal under a comparison precondition based on a first pixel signal and a ramp signal; and a second anterior comparator suitable for generating a second anterior comparison signal under the comparison precondition based on a second pixel signal and the ramp signal, as discussed for claim 1.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not recite “under the same comparison precondition”. Shimamura teaches offsetting inputs to the comparators to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Kim discloses the comparator circuit includes two comparators both of which compare a signal with a ramping voltage. Therefore it would have been obvious to one of ordinary skill in the art to apply the offsetting to both comparators of Kim to similarly lessen and distribute power supply spikes across smaller power supply spikes for both comparators. Further, claim language does not specify the limitations for a “comparison precondition”. Therefore, the comparison precondition may be interpreted as setting switch SWS/H2, SWR22, SWMSB2, and SWR21 to high at the start of conversion (Kim, Fig. 4B). Alternatively, the comparison precondition may be interpreted as comparing the pixel signal with a ramp voltage (or ramp voltage starting value) as seen in the first comparator of Kim. 
Applicant argues: “More specifically, the Office Action at page 17 asserts that Shimamura teaches features of the claimed first and second posterior comparators. 

However, Shimamura merely discloses that a reference voltage VREF is provided from the outside. See FIG. 7A and paragraphs [0064] and [0065] of Shimamura. That is, Shimamura does not disclose generating and adjusting the reference voltage VREF through self-generation. 
Thus, Shimamura fails to teach at least a first posterior comparator suitable for initializing a first input terminal to a first voltage level and a first sub-input terminal to a default voltage level during an initialization time, generating a first posterior comparison signal based on a first anterior comparison signal input through the first input terminal and a first reference signal input through the first sub-input terminal during a row time, and generating and adjusting the first reference signal through self-generation based on a first control code signal; and a second posterior comparator suitable for initializing a second input terminal to a second voltage level different from the first voltage level and a second sub-input terminal to the default voltage level during the initialization time, generating a second posterior comparison signal based on a second anterior comparison signal input through the second input terminal and a second reference signal input through the second sub-input terminal during the row time, and generating and adjusting the second reference signal through self-generation based on a second control code signal, as discussed for claim 11.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not limit or describe what “through self-generation” requires. Therefore, controlling switches 68’ 

Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the arguments do not apply to the same combination or interpretation of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 01/12/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “under the comparison precondition” in line 9. It is unclear if this is referring to “a comparison precondition” in claim 1, line 3, or if it is referring to “a first comparison precondition” in claim 1, lines 5-6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelfand et al. (US 2014/0239153 A1).

Regarding claim 1, Gelfand et al. (hereafter referred as Gelfand) teaches an image sensing device (Gelfand, Fig. 1) comprising: 
a first anterior comparator (Gelfand, Fig. 5, left most COMP1 210) suitable for generating a first anterior comparison signal (Gelfand, Fig. 5 CMP_N) under a comparison precondition (Gelfand, Paragraph 0085-0086, The auto-zero is the comparison precondition.) based on a first pixel signal (Gelfand, Fig. 5, analog signal 
a first posterior comparator (Gelfand, Fig. 5, left most COMP2 220) suitable for performing a first comparison that compares the first anterior comparison (Gelfand, Fig. 5 CMP_N) signal with a first reference signal (Gelfand, Fig. 5 CMP_P, Paragraph 0075, CMP_P is considered to be a reference signal since it is used as a comparison signal for CMP_N.) under a first comparison precondition (Gelfand, Fig. 5, A first comparison precondition is the input of CMP_N to the positive input and CMP_P to the negative input.) and generating a first posterior comparison signal corresponding to a result of the first comparison (Gelfand, Fig. 5 CMP1, Paragraph 0088-0089); 
a second anterior comparator (Gelfand, Fig. 5, second from the left COMP1 210) suitable for generating a second anterior comparison signal (Gelfand, Fig. 5 CMP_N of the second anterior comparator) under the comparison precondition (Gelfand, Paragraph 0085-0086, The auto-zero is the comparison precondition.) based on a second pixel signal (Gelfand, Fig. 5, analog signal AS1 or AS2, Paragraph 0050) and the ramp signal (Gelfand, Fig. 5, ramp signal Vr, Paragraph 0074-0076); and 
a second posterior comparator (Gelfand, Fig. 5, second from the left COMP2 220) suitable for performing a second comparison that compares the second anterior comparison signal (Gelfand, Fig. 5 CMP_N of the second anterior comparator) with a second reference signal (Gelfand, Fig. 5 CMP_P of the second anterior comparator.), Paragraph 0090, CMP_P is considered to be a reference signal since it is used as a comparison signal for CMP_N.) under a second comparison precondition (Gelfand, Fig. 5, A second comparison precondition is the input of CMP_N to the negative input and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kim US 2019/0058483 A1) in view of Shimamura et al. (US 2018/0063457 A1).

Regarding claim 1, Kim teaches an image sensing device (Kim, Fig. 6) comprising: 
a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) suitable for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) under a comparison precondition (Kim, Fig. 4B, Paragraphs 0139 and 0148, Setting switch SWS/H2, SWR22, SWMSB2, and SWR21 to high at the start of conversion is the comparison precondition.) based on a first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 and 0139); 

a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) suitable for generating a second anterior comparison signal (Kim, Fig. 5, Vout1) under the comparison precondition (Kim, Fig. 4B, Paragraphs 0139 and 0148, Setting switch SWS/H2, SWR22, SWMSB2, and SWR21 to high at the start of conversion is the comparison precondition.) based on a second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121); and 
a second posterior comparator (Kim, Fig. 5, second comparison block 420 for the second column of pixels.) suitable for performing a second comparison that compares the second anterior comparison signal (Kim, Fig. 5, Vout1) with a second reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23), and suitable for generating a second posterior comparison signal corresponding to a result of the second comparison (Kim, Fig. 5, Vout2, Paragraph 0146).
However, Kim does not teach performing the first comparison under a first comparison precondition nor performing the second comparison under a second comparison precondition different from the first comparison precondition.
In reference to Shimamura et al. (hereafter referred as Shimamura), Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable for performing a first comparison that compares a first 
a second comparator (Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable for performing a second comparison that compares a second pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K-1], Paragraph 0064) with a second reference signal (Shimamura, Fig. 5C, RAMP, Fig. 7A, RAMPIN[2K-1]) under a second comparison precondition (Shimamura, Figs. 6B, 6C and 7B, Paragraphs 0056-0061 and 0064-0066, A second comparison precondition is the amount of offset injected into the ramp signal or pixel signal of the second comparator.) different from the first comparison precondition, and suitable for generating a second comparison signal corresponding to a result of the second comparison (Shimamura, Fig. 7A, ADCOUT[2K-1], Paragraph 0038).
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Further, the comparison 

Regarding claim 2, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the first comparison precondition includes a condition for initializing an input terminal, to which the first anterior comparison signal is input, to a first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The first comparison precondition initializes the input terminal to a first voltage level (one of signals 80, 82 or 84 (86 in figure 6B).), and 
the second comparison precondition includes a condition for initializing an input terminal, to which the second anterior comparison signal is input, to a second voltage level different from the first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The second comparison precondition initializes the input terminal to a second voltage level (the other of signals 80, 82 or 84 (86 in figure 6B).).

Regarding claim 3, the combination of Kim and Shimamura teaches the image sensing device of claim 2 (see claim 2 analysis), wherein the first voltage level corresponds to a voltage level of the first reference signal adjusted during an initialization time (Shimamura, Fig. 6B, time t7, The first voltage level (one of signals 80, 82 or 84 (86 in figure 6B).), and 
the second voltage level corresponds to a voltage level of the second reference signal adjusted during the initialization time (Shimamura, Fig. 6B, Paragraphs 0056-0057, the second voltage level is the other of signals 80, 82 or 84 (86 in figure 6B).).

Regarding claim 4, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the first comparison precondition includes a condition for adjusting a voltage level of the first reference signal to a first voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, The first comparison precondition adjusts the first reference signal to a first voltage level (one of signals 86, 88 or 90 at t8).), and 
the second comparison precondition includes a condition for adjusting a voltage level of the second reference signal to a second voltage level different from the first voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, The second comparison precondition adjusts the second reference signal to a second voltage level (the other of signals 86, 88 or 90 at t8).)

Regarding claim 6, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), further comprising: a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).




Regarding claim 9, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the second posterior comparator generates and adjusts the second reference signal through self-generation based on a second control code signal (Shimamura, Fig. 7A, Portion 102, Circuit 58’’ is interpreted as part of the comparator (portion 102). Therefore, the second reference signal is considered to be generated and adjusted through self-generation.) based on a first control code signal (Shimamura, Fig. 6C, CTR2 (“assertion B”), Paragraph 0060).

Regarding claim 11, Kim teaches an image sensing device (Kim, Fig. 6) comprising: 
a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) configured to be initialized during an initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) based on a first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 
a first posterior comparator (Kim, Fig. 5, second comparison block 420 for the first column of pixels.) suitable for initializing a first input terminal (Kim, Fig. 5, negative terminal of the first posterior comparator.) to a first voltage level and a first sub-input terminal (Kim, Fig. 5, positive terminal of the first posterior comparator.) to a default voltage level during the initialization time (Kim, Fig. 4B, Paragraphs 0139 and 0158-0159, The feedback switches SWR22 and SWR31 are initializing switches to set the first input terminal and sub-input terminal to initial voltages The initial voltages of the negative terminal and positive terminal are a first voltage and a default voltage, respectively.) and generating a first posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the first anterior comparison signal (Kim, Fig. 5, Vout1) input through the first input terminal and a first reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) input through the first sub-input terminal during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) configured to be initialized during the initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a second anterior comparison signal (Kim, Fig. 5, Vout1) based on a second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); and 

However, Kim does not teach generating and adjusting the first reference signal through self-generation based on a first control code signal; the second voltage level different from the first voltage level, nor generating and adjusting the second reference signal through self-generation based on a second control code signal.
In reference to Shimamura, Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable for initializing a first input terminal (Shimamura, Fig. 7A, terminal for LN[2k]) to a first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The first input terminal is initialized to a first voltage level (one of signals 80, 82 or 84 (86 in figure 6B).) and a first 
a second comparator (Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable for initializing a second input terminal (Shimamura, Fig. 7A, terminal for LN[2k-1]) to a second voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The second input terminal is initialized to a second voltage level (the other of signals 80, 82 or 84 (86 in figure 6B).) different from the first voltage level and a second sub-input terminal (Shimamura, Fig. 7A, terminal for RAMPIN[2k-1]) to the default voltage(Shimamura, Fig. 6B, Initial RAMPIN level) level during the initialization time (Shimamura, Fig. 6B, Time before and including t7), generating a second posterior comparison signal based on the second pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K-1], Paragraph 0064) input through the 
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058).

Regarding claim 12, the combination of Kim and Shimamura teaches the image sensing device of claim 11 (see claim 11 analysis), further comprising: 
a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator, and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).


a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) to be initialized during an initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) based on a first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 and 0139) during a row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a first posterior comparator (Kim, Fig. 5, second comparison block 420 for the first column of pixels.) suitable for generating a first posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the first anterior comparison signal (Kim, Fig. 5, Vout1) and the first reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) to be initialized during the initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a second anterior comparison signal (Kim, Fig. 5, Vout1) based on a second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); and 

However, Kim does not teach adjusting a voltage level of a first reference signal to a first voltage level during the initialization time; generating and adjusting the first reference signal through self-generation based on a first control code signal; adjusting a voltage level of a second reference signal to a second voltage level different to the first voltage level during the initialization time; nor generating and adjusting the second reference signal through self-generation based on a second control code signal.
In reference to Shimamura, Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable for adjusting a voltage level of a first reference signal (Shimamura, Fig. 7A, RAMP applied to Portion 100) to a first voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, the first reference signal is adjusted to a first voltage level (one of signals 86, 88 or 90 at t8).) during the initialization time (Shimamura, Fig. 6C, Time before and including t8), and generating a first posterior comparison signal (Shimamura, Fig. 7A, ADCOUT[2K], Paragraph 0038) based on the first pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K], Paragraph 0064) and the first reference signal (Shimamura, Fig. 5C, RAMP, Fig. 7A, RAMPIN[2K]) during the row time (Shimamura, Fig. 6B, Time after t8); and generating and adjusting the first reference signal through 
a second comparator (Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable for adjusting a voltage level of a second reference (Shimamura, Fig. 7A, RAMP applied to Portion 102) signal to a second voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, the second reference signal is adjusted to a second voltage level (the other of signals 86, 88 or 90 at t8).) different to the first voltage level during the initialization time (Shimamura, Fig. 6C, Time before and including t8), generating a second posterior comparison signal based on the second pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K-1], Paragraph 0064) and a second reference signal during the row time (Shimamura, Fig. 6B, Time after t8); and generating and adjusting the second reference signal through self-generation (Shimamura, Fig. 7A, Portion 102, Circuit 58’’ is interpreted as part of the comparator (portion 102). Therefore, the second reference signal is considered to be generated and adjusted through self-generation.) based on a second control code signal (Shimamura, Fig. 6C, CTR2 (“assertion B”), Paragraph 0060).
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and 

Regarding claim 17, the combination of Kim and Shimamura teaches the image sensing device of claim 16 (see claim 16 analysis), further comprising: 
a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator, and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).


Allowable Subject Matter
Claims 8, 10, 14-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 8, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 1, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second 

With regard to claim 10, prior art of record neither anticipates nor renders obvious:
The image sensing device of claim 1, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 11, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first 

With regard to claim 15, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 11, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.”

With regard to claim 19, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 16, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and 

With regard to claim 20, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 16, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             
/JAMES M HANNETT/           Primary Examiner, Art Unit 2698